PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,178,481
Issue Date: November 16, 2021
Application No. 16/940,693
Filing or 371(c) Date: July 28, 2020
Attorney Docket No. 31718-46835/US 
For: EAR-PLUG ASSEMBLY FOR HEAR-THROUGH AUDIO SYSTEMS

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed January 25, 2022, which is being treated as a request under 37 CFR 3.81(b)  to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is hereby DISMISSED.  

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a petitions fee on filing each. In this instance, the fee required by law is $140.  

The petition in the above-identified application was not accompanied by payment of the required fee. No consideration on the merits can be given to the petition until the required fee is received.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1

Telephone inquiries concerning this decision on petition should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petition  


    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)